Pee Cukiam :
Language more specific might have been used than that contained in the condition of the bond; yet we think the purpose and extent of its protective power do not admit of reasonable-doubt. . It was given to the executors for their protection and to enable them to properly distribute the fund which they held in trust for the benefit of all persons entitled to any portion thereof. The legatees are entitled to share therein. Their-claims are demands against the estate of the decedent, in the: hands of the executors.
Judgment affirmed.